Citation Nr: 1421222	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-45 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than February 11, 2003 for the grant of service connection for degenerative disc disease with thoracolumbar scoliosis.  

2.  Entitlement to an increased rating for degenerative disc disease with thoracolumbar scoliosis, rated as 10 percent disabling prior to February 14, 2013, and as 20 percent disabling since February 14, 2013.  


REPRESENTATION

Appellant represented by:	Byron Simpson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to November 1980 and from September 1981 to December 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Pursuant to an April 2009 Board decision, the May 2009 rating decision granted service connection for degenerative disc disease with thoracolumbar scoliosis and assigned a 10 percent rating, effective February 11, 2003.  In June 2009, the Veteran filed a Notice of Disagreement with the assigned effective date.  The RO furnished the Veteran a Statement of the Case in September 2010, and the Veteran filed a Substantive Appeal (VA Form 9) in November 2010.  The July 2011 rating decision continued the 10 percent rating for degenerative disc disease with thoracolumbar scoliosis.  In January 2012, the Veteran filed a Notice of Disagreement.  

In March 2012, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  

An April 2013 rating decision increased the disability rating for degenerative disc disease with thoracolumbar scoliosis, from 10 percent to 20 percent, effective February 14, 2013, and assigned a separate 10 percent rating for right lower extremity radiculopathy, effective February 14, 2013.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  The Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of the appellant's case should also take into consideration the existence of this electronic record.    

The issue(s) of entitlement to an increased rating for degenerative disc disease with thoracolumbar scoliosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for a back disorder was filed at the RO on January 22, 1990.  The Veteran appealed that decision, but his claim was denied in a November 1990 Board decision.  A request for reconsideration of that decision was not made.  The Veteran did not timely appeal the Board decision, nor has he filed a claim for revision of the November 1990 denial of service connection based upon clear and unmistakable error (CUE) or , and the decision became final. 

2.  The Veteran filed to reopen his previously denied claim for service connection for a back disorder on December 8, 1994, more than one year after his separation from service.  That claim was denied in an April 1995 rating decision.  The Veteran did not appeal that decision, nor has he filed a claim for revision of the April 1995 denial of service connection based upon CUE, and the decision became final. 

3.  The Veteran again filed to reopen his previously denied claim for service connection for a back disorder on July 31, 2001, more than one year after his separation from service.  That claim was denied in an August 2001 rating decision.  The Veteran did not appeal that decision, nor has he filed a claim for revision of the August 2001 denial of service connection based upon CUE, and the decision became final.     

4.  The Veteran again filed to reopen his previously denied claim for service connection for a back disorder on February 11, 2003, more than one year after his separation from service.  Service connection subsequently was granted, effective February 11, 2003. 

5.  There is no competent evidence of record that the Veteran's back disorder was related to his period of service that is dated prior to February 11, 2003 and subsequent to the Veteran's separation from service.  

6.  There was no informal or formal claim, or written intent to file a claim, for service connection for a low back disorder dated after the August 2001 denial and prior to the February 11, 2003 claim. 


CONCLUSION OF LAW

The criteria for an effective date earlier than February 11, 2003 for the award of service connection for degenerative disc disease with thoracolumbar scoliosis have not been met.  38 U.S.C.A. §§ 1101, 5103, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical reports, VA examination reports, and the Veteran's hearing testimony.  The Board notes that at his March 2012 travel board hearing, the Veteran testified that he had received treatment for a back disability in 1986 at the Fort Root VA facility.  However, this evidence is duplicative of the evidence that is already in the claims file and also does not pertain to the issue of when the Veteran filed his claim to reopen.  Therefore, further remand to attempt to obtain these records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

Moreover, with respect to the Veteran's March 2012 Board hearing, the undersigned Veterans Law Judge (VLJ) fully explained the elements necessary to substantiate the Veteran's claim, and the Veteran volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so, including at a Board hearing.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West Supp. 2012); 38 C.F.R. § 3.151(a) (2013).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2013). 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2013).  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final disallowance shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)  (2013).  However, if a claim is received within one year from the date of discharge or release from service, the effective date of an award for disability compensation to a veteran shall be the day following the date of discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2) (2013); see also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).  

The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995)).  

Medical records cannot constitute an initial claim for service connection; rather there must be some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).

Service treatment records show that the Veteran was treated for back pain in February 1983 and for lumbar/thorax scoliosis in May 1983 and July 1983.  He was also intermittently treated post-service for scoliosis of the thorax/lumbar spine.  The Veteran's original claim for service connection for a low back disorder was therefore denied in an April 1990 rating decision because there was no evidence of a back injury in service, nor was there evidence that his scoliosis was aggravated beyond normal limits.  The Veteran appealed that decision, but in November 1990, the Board upheld the denial of service connection by finding no incurrence of a chronic back disorder in service or a superimposed defect on the Veteran's congenital scoliosis of the thoracolumbar spine.  A motion for reconsideration was not made.  38 U.S.C.A. §§ 511(a), 7103(a) (West 2002); 38 C.F.R. § 20.1101(a) (2013).  Although the Veteran attempted to appeal the November 1990 Board decision in October 1991, his appeal was not timely, and he did not allege CUE with respect to that decision.  The November 1990 Board decision is therefore final. 

The Veteran filed a claim to reopen his previously denied claim for service connection for a low back disorder on December 8, 1994, more than one year after his separation from active service in December 1985.  In an April 1995 rating decision, the RO again denied the Veteran's claim because his disability was not incurred or aggravated by service.  The Veteran did not appeal this decision, nor did he allege CUE with respect to that decision.  The April 1995 rating decision is therefore final.  

The Veteran again filed a claim to reopen his previously denied claim for service connection for a low back disorder on July 31, 2001, more than one year after his separation from active service in December 1985.  In an August 2001 rating decision, the RO again denied the Veteran's claim because his disability was not incurred or aggravated by service.  The Veteran did not appeal this decision, nor did he allege CUE with respect to that decision.  The August 2001 rating decision is therefore final.

Most recently, the Veteran filed a claim to reopen his previously denied claim for service connection for a low back disorder on February 11, 2003, more than one year after his separation from active service in December 1985.  Where a claim has been filed more than one year after the date of separation from service, the effective date of service connection is the date of the receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b) (2013).  The effective date of service connection where a claim is reopened and allowed after a final denial is the date of the receipt of the new claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(q) (2013).  Here, the record shows that an October 2008 VA examination found that the Veteran's degenerative disc disease with thoracolumbar scoliosis was related to his period of service.  Thus, the later date is the date the evidence demonstrates that entitlement existed.  In this case, however, service connection has been established as of February 11, 2003, the date the claim to reopen was received.  The Board can find no basis to assign an earlier effective date. 

The medical evidence shows that the Veteran's low back disorder had its onset during service.  However, there was no evidence that the Veteran's low back disorder was related to his period of service at the time of his January 1990, December 1994, and July 2001 claims for service connection for a low back disorder.  His back disorder was not found to be related to service until October 2008, after the January 1990, December 1994, and July 2001 claims had been denied by final decisions.  Although the date that entitlement arose is the later date in this case, the date that served as a basis for the award of service connection was the date of receipt of the Veteran's application to reopen his claim.  There is no legal entitlement to an earlier effective date. 

Furthermore, with regard to whether any informal or formal claim, or written intent to file an application to reopen the Veteran's previously denied claim for service connection for a back disorder, was filed after the August 2001 denial and prior to the February 11, 2003 application to reopen, the Board finds no evidence of there being such a claim.  After the last final decision denied his claim for service connection in August 2001, it was not until February 11, 2003 that the Veteran submitted a statement again alleging entitlement to service connection for a low back disorder.  The Board acknowledges the Veteran's contention that he originally filed a claim for service connection for a low back disorder in August 1986 that he believes has remained pending since that time.  The Board notes that the record does not demonstrate that such a claim was ever filed at that time.  However, even assuming that the Veteran had filed an August 1986 claim that was left pending without a final adjudication at that time, the subsequent April 1990 rating decision that denied the Veteran's claim for service connection for a back disorder subsumed his prior pending claim.  Williams v. Peake, 521 F.3d. 1348, 1350-51 (Fed. Cir. 2008). 

Thus, the Board finds that in this case, the only date that could serve as a basis for the award of service connection is the date of receipt of the Veteran's application to reopen his claim for service connection on February 11, 2003.  There is no legal entitlement to an earlier effective date for degenerative disc disease with thoracolumbar scoliosis.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an earlier effective date, and the claim must be denied.


ORDER

An effective date earlier than February 11, 2003 for the grant of service connection for degenerative disc disease with thoracolumbar scoliosis is denied.  


REMAND

The Board notes that a July 2011 rating decision continued the Veteran's 10 percent rating for degenerative disc disease with thoracolumbar scoliosis.  In January 2012, the Veteran expressed disagreement with the denial of his increased rating claim.  As the Veteran has filed a timely Notice of Disagreement with the July 2011 rating decision, the Board is required to remand this issue for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO/AMC has issued the Statement of the Case, the issue should be returned to the Board only if the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case pertaining to the issue of entitlement to increased rating for degenerative disc disease with thoracolumbar scoliosis, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


